Proceeding pursuant to CPLR article 78 to review a determination of the Fire Commissioner of the City of Mount Vernon Fire Department dated October 20, 2010, which adopted the recommendation of a hearing officer dated October 4, 2010, made after a hearing, denying the petitioner’s application for benefits pursuant to General Municipal Law § 207-a (2).
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The hearing officer’s determination that the petitioner did not suffer from a work-related injury is supported by substantial evidence (see Matter of Ridge Rd. Fire Dist. v Schiano, 16 NY3d 494, 499 [2011]; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]; Matter of Collins v Codd, 38 NY2d 269, 270 [1976]; Matter of Davenport v City of Mount Vernon, 96 AD3d 838 [2012]). Contrary to the petitioner’s assertions, the testimony of the respondents’ expert was consistent and supported by the medical evidence, and the hearing officer was free to credit that expert’s testimony over the testimony of the petitioner’s treating physicians (see Matter of Miserendino v City of Mount Vernon, 96 AD3d 946 [2012]; Texter v Middletown Dialysis Ctr., Inc., 22 AD3d 831 [2005]; Matter of Bernhard v Hartsdale Fire Dist. 226 AD2d 715 [1996]).
The petitioner’s remaining contentions are without merit. Mastro, J.E, Lott, Roman and Cohen, JJ., concur.